Case: 13-10085   Date Filed: 10/24/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-10085
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:12-cv-61807-RSR


CHRISTOPHER MILLER CROUCH,

                                                             Plaintiff-Appellant,

                                   versus

BROWARD COUNTY 17TH CIRCUIT COURTS,
BROWARD SHERIFF’S OFFICE,
Pretrial Supervision Specialist Schneika Dixon,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (October 24, 2013)

Before HULL, PRYOR, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-10085     Date Filed: 10/24/2013    Page: 2 of 4


      Christopher Miller Crouch, a Florida pretrial detainee proceeding pro se,

appeals the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 civil rights

action. We affirm.

                                          I.

      Crouch filed a complaint under 42 U.S.C. § 1983 against different Broward

County, Florida, entities and Schneika Dixon, a pretrial supervision specialist.

Crouch first claimed his placement in pretrial community control after his arrest

for drug-trafficking charges violated the Eighth Amendment’s prohibition against

cruel and unusual punishment. He claimed the conditions of his bail were

unconstitutional. He requested the return of $75,000, which he had posted as a

bond and was forfeited when he failed a drug test while on pretrial community

control, and he requested to be released from jail.

      In a report and recommendation (“R&R”), a magistrate judge determined

that Crouch’s complaint should be dismissed under Heck v. Humphrey, 512 U.S.
477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994), because the reason for his

confinement had not been invalidated. The magistrate further determined that, to

the extent Crouch sought the return of his bond money, the claim was not

cognizable under § 1983. The magistrate also determined that Crouch’s challenge

to the requirement that he wear a tracking-device while on bail was moot, as his

bail had been revoked. The magistrate recommended the complaint be dismissed


                                          2
              Case: 13-10085     Date Filed: 10/24/2013    Page: 3 of 4


for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and as barred

by Heck.

      The district court observed that Crouch had not filed objections to the R&R,

adopted the R&R, and dismissed Crouch’s complaint.

                                          II.

      On appeal, Crouch reiterates the claims in his complaint and raises new

claims not raised in his complaint. He also argues that, under Florida law, he is

eligible for pretrial release, that the officers who arrested him were under

investigation for wrongdoing, and that he was entrapped.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), viewing the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). We

interpret the briefs of pro se litigants liberally. Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008). However, issues not briefed on appeal by a pro se litigant are

deemed abandoned. Id.

      Here, Crouch raises no argument that can be liberally construed as

challenging the bases on which the district court dismissed his complaint. Thus,

Crouch has abandoned these arguments. See id. Additionally, we will not address

any claims Crouch presents for the first time on appeal. See Miller v. King, 449
F.3d 1149, 1150 n.1 (11th Cir. 2006) (holding that, because the pro se plaintiff


                                          3
               Case: 13-10085     Date Filed: 10/24/2013    Page: 4 of 4


failed to raise a claim in the district court, the court would not consider the claim

for the first time on appeal). Accordingly, because Crouch has not challenged the

bases on which the district court dismissed his complaint, we affirm.

      AFFIRMED.




                                           4